DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 20130344193) in view of Mazurek (US 5,589,217) and EP 0571219 .
 	Strecker teaches a method for producing esterified propoxylated glycerols and
eutectic mixtures containing one or more esterified glycerols and one or more digestible fats (see abstracts). Strecker adds the digestible fat and esterified propoxylated glycerols in amounts sufficient to form a eutectic mixture having a melting temperature below about 37 C, which is below the melting point of the individual components (see paragraphs 0002, 0013, 0026, 0032 and 0046). Strecker teaches an edible chocolate product containing cocoa butter (see para 0003). Fig, 1 is a graph showing the melting point of a particular cocoa butter, an esterified propoxylated glycerol in a 50/50 blend (see para 0006). Further examples of the fat include stearine, coconut oil, lard, butter fat, palm oil, palm kernel oil, natural, fractionated or hydrogenated etc. (see para 0003; 0025). Strecker teaches that eutectic properties are the result of fat blends forming different crystal structures than their components (see para 0036).
 	Composition and food products may have a ratio of esterified propoxylated glycerol: digestible fat by weight of from 95:5 to about 5:95 (see para 0038, 0039). Table 7 shows a composition with an iodine value of <1. Strecker meets the limitations of the claims other than the differences set forth below.
 	Strecker does not specifically teach that the higher melting triglyceride composition is interesterified. However, Mazurek teaches this difference.
 	Mazurek teaches a mixture of esterified propoxylated glycerol and triacylglycerols (triglycerides) (see abstract). Mazurek teaches that the triacylglycerols may be prepared by direct esterifying glycerol with fatty acids, transesterifying glycerol with fatty acid esters or interesterifying triglycerides (see col. 8, lines 30-38).

 	It would have been obvious to one of ordinary skill in the art to have prepared the triglyceride composition by interesterification because Strecker teaches “that it will be apparent to those of skill in the art that variations may be applied to the compositions and methods described herein and in the steps or in the sequence of steps of the
method described herein without departing from the concept, spirit and scope of the
invention. More specifically, it will be apparent that certain agents which are both
chemically and physiologically related may be substituted for the agents described
herein while the same or similar results would be achieved. All such similar substitutes
and modifications apparent to those skilled in the art are deemed to be within the 
spirit, scope and concept of the invention”, which suggests that the esters may be
prepared by a method such as taught by Mazurek.
 	Strecker does not specifically teach a blend wherein the digestible fat
(triglyceride) has a lower melting point than the esterified propoxylated glycerol.
However, no unobviousness is seen in this difference because Strecker teaches that
the digestible fat may be cocoa butter, palm kernel oil, coconut oil, babassu oil, tallow
and lard and fractionated or hydrogenated fat derivatives (see para 0025). Applicant
teaches these same fats (see para 00839 of the US Patent Publication).
 	Strecker does not teach the melting point temperature of the fat or the onset
crystallization temperature of the fat and glycerol components. However, no
unobviousness is seen in this difference because Strecker discloses the same fats and
glycerol as Applicant and one would expect the fats to have the same melting point as those oils of the present invention. With respect to the onset crystallization temperature,  it would be reasonable to expect that Strecker would meet these temperature limitations since Strecker teaches that eutectic properties are the result of fat blends forming different crystal structures than their components, and that it is possible to influence crystallization of the blends and consequently their melting points.  This teaching suggests optimization of the onset crystallization temperature and suggests the onset of crystallization temperatures of claims 24-25 and 30.
 	Strecker does not specifically teach an additional vegetable oil.  However, EP teaches this difference.  EP teaches esterified propoxylated glycerin fat with conventional triglyceride lipids (see abstract).  The conventional triglyceride may be sunflower oil (see page 7, lines 30-34).
 	It would have been obvious to one of ordinary skill in the art to include a vegetable oil, such as sunflower oil, because EP teaches that since the propoxylated glycerin fats have a waxy or gritty mouthfeel this problem is eliminated or minimized by addition of the vegetable oils (page 7, lines 39-41). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17454330/20220926